Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 27, 1979, which affirmed a determination of an Administrative Law Judge disqualifying claimant from receiving benefits because he lost his employment through misconduct in connection therewith. Following the filing of claimant’s brief, the Attorney-General advised the court by letter that a review of the record indicated that claimant’s termination *794was based on his “overall attitude and performance” and, furthermore, that there was some doubt as to whether any nonhearsay testimony could be found in the record to support the board’s determination. Accordingly, the court was informed that no brief would be filed on behalf of the Industrial Commissioner. The employer does not appear on the appeal. Determination of appeal withheld for 20 days pending notification as to whether an application for reopening will be made to the board (see Matter of Michelfelder [Ross], 79 AD2d 791). Mahoney, P. J., Kane, Main, Mikoll and Casey, JJ., concur.